UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29643 GHN AGRISPAN HOLDING COMPANY (Exact Name of Registrant as Specified in Its Charter) NEVADA 88- 0142286 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 402 M, No. 16 Xinfeng 3rd Road, Xiamen City, PRC 86-136-6600-1113 (Address of Principal Executive Offices and Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x As of September 30, 2010, the issuer had outstanding 40,520,000 shares of common stock. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION 1 ITEM 1 Financial Statements 1 Condensed Consolidated Balance Sheets as of September 30, 2010 and December31, 2009 1 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2010 and 2009 3 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2010 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 34 ITEM 4 Controls and Procedures 34 PARTII OTHER INFORMATION 34 ITEM 1 Legal Proceedings 34 ITEM 1A Risk Factors 34 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 ITEM 3 Defaults upon Senior Securities 36 ITEM 4 (Removed and Reserved) 36 ITEM 5 Other Information 36 ITEM 6 Exhibits 37 SIGNATURES 38 i PARTIFINANCIAL INFORMATION ITEM 1Financial Statements GHN AGRISPAN HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 (Currency expressed in United States Dollars (“US$”), except for number of shares) September 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Purchase deposits, trade - Amounts due from related parties - Inventories - Land use rights, current portion Prepayments, deposits and other receivables Total current assets Non-current assets: Restricted cash Purchase deposits of plant and equipment Land use rights, net Intangible assets, net - Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term bank borrowing $ $
